BLODGETT, P. J.
Heard upon motion for new trial filed by plaintiff after verdict of a jury for defendant.
A large truck of defendant was parked after dark on the right hand side of the post road between North Attleboro and Pawtucket under an electric light. The truck belonging to plaintiff, proceeding toward Pawtucket on the right hand side of the road, struck defendant’s truck in the rear and drove the same diagonally across the highway. The driver and helper of defendant’s truck were not present at the time of collision, one having left temporarily to telephone to Pawtucket to have a new lire sent on, and the other having gone northerly on the highway looking for a rim which had dropped off a wheel.
There was conflict in the evidence as to whether the rear red light upon defendant’s truck was lighted at the time of the collision.
The jury might easily have decided the matter of negligence and contributory negligence for either party. It was purely -a question of fact for the jury.
Motion denied.